DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed on November 11, 2020. 
Claims 1-8 are currently pending and have been examined. 
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. JP2019-224154, filed on December 12, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 11, 2021 and June 14, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a measuring part that measures…”, “a holding information storage part that stores…”, “a position determination processing part that determines…”, “an output part that outputs…” in claims 1, 8; “a user interface creation parts that creates…”, “a display part that displays…” in claim 2-3; and “an input part that receives…” in claims 3-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function of “acquiring a position and orientation of each workpiece” [0038]; “storing holding information of possible holding positions of the workpiece” [0012], “determining a holding position” [0030], “outputs coordinate for the via-point to a robot controller” [0013], “creating a user interface that shows the via points” [0018], “input part receives via points added by the user on the user interface” [0020] and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20210023711) in view of Nakashima (US-20190039237).
Regarding Claim 1 (and similarly Claim 8), Lee discloses:
a position determination processing part that determines a holding position, held by the robot hand, of the workpiece placed in the work space and (“the object manipulation parameter(s) indicated by the data generated by the input engine(s) 134 of an instance of user interface input(s) can include: a grasp pose;” [0054]) determines coordinates of a fixed via point having any single attribute based on a result of measurement made by the measuring part and the holding information stored in the holding information storage part, (FIG. 2B, points 289B1, 289B2, 289B3; “a sequence of waypoints to encounter in traversing toward a placement pose (after grasping the object); a full path or trajectory (i.e., a path with velocity, acceleration, jerk, and/or other parameter(s)) in traversing to and/or from a manipulation pose (e.g., a grasp pose or other manipulation pose); and/or other object manipulation parameter(s).” [0054]) the fixed via point being one of an approach position of the robot hand for holding the holding position, the holding position, and a retreat position after holding; and (FIG. 2A-2B, path defined by 289A1, “An operator has provided user interface input (e.g., via VR controller(s)) to define a path 289A1 of the end effector of the robot from a starting pose (not illustrated) to the illustrated grasp pose.” [0067])
Although a retreat position is not shown in the path of FIG. 2A, a retreat position is only one element a user could defined on a path and would be included if desired.
an output part that outputs, to a robot controller connected to the robot, the coordinates of the fixed via point determined by the position determination processing part and attribute information showing the attribute of the fixed via point. (“An operator has provided user interface input (e.g., via VR controller(s)) to define waypoints 289B1 and 289B2 (in lieu of a full path) and a grasp pose 289B3, where the waypoints are to be encountered in traversing to the grasp pose 289B3, and the grasp pose 289B3 is to be utilized in grasping the spatula 192C.” [0069])
processes the attribute information showing the attribute of the fixed via point to convert the attribute information into a command; and (“actuate a first hardware button (e.g., of a VR controller) in a first manner to define the waypoints 289B1 and 289B2, and can actuate the first hardware button in a second manner (or actuate a second hardware button) to define the grasp pose 289B3.” [0069])
Attributes are related to robot motions such as releasing an object, holding the object, rotating the object, etc. as defined in the applicant’s specification [0030]-[0032]. A waypoint defined with a specific grasp pose includes various robot motion operations to achieve the desired grasp pose.  
an output part that outputs, to a robot controller connected to the robot, the command obtained by the position determination processing part. (“In some implementations, the system provides, to the robot, the object manipulation parameter(s) and/or high-level commands that are based on the object manipulation parameter(s). In those implementations, a control system of the robot transforms the object manipulation parameter(s) and/or high-level commands to corresponding low-level actions, such as control command(s) issued to actuators of the robot. For example, the robot can include a controller that translates high level commands into more specific control commands to provide to one or more actuators of the robot.” [0089])
Lee does not explicitly disclose measuring a workpiece placed in a workspace including a position and orientation of the workpiece and controlling a robot to convey the workpiece. However, Nakashima explicitly discloses:
A measuring device that measures a workpiece placed in a work space (FIG. 1, workpiece measurement apparatus 400) and controls a robot that conveys the workpiece, (FIG. 1, robot control apparatus 300) the measuring device comprising:
a measuring part that measures a position and orientation of the workpiece placed in the work space; (FIG. 1, image acquisition apparatus 410, “the workpiece measurement apparatus 400 includes an image acquisition apparatus 410 configured to acquire image data of the workpieces W” [0026])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Lee to include the teachings of Nakashima in order to quickly perform a picking and conveyance operation (Nakashima [0011]).
Regarding Claim 2, Lee discloses:
a user interface creation part that creates a user interface that shows, when a plurality of the fixed via points are determined by the position determination processing part, a passing order of the plurality of fixed via points and (“An operator has provided user interface input (e.g., via VR controller(s)) to define waypoints 289B1 and 289B2 (in lieu of a full path) and a grasp pose 289B3, where the waypoints are to be encountered in traversing to the grasp pose 289B3,” [0069]) allows individual editing of the plurality of fixed via points; and (“Selecting the virtual button 282A2 can paste the predefined path into the virtual environment, along with an option for the user to modify the pre-defined path” [0068])
a display part that displays the user interface created by the user interface creation part. (“The user interface input(s) of an instance are provided by an operator of the remote client device 130, with reference to a visual representation rendered by display engine 132.” [0054])
Regarding Claim 3, Lee discloses:
further comprising an input part that receives a fixed via point added on the user interface and receives attribute information showing an attribute of the fixed via point added, (“actuate a first hardware button (e.g., of a VR controller) in a first manner to define the waypoints 289B1 and 289B2, and can actuate the first hardware button in a second manner (or actuate a second hardware button) to define the grasp pose 289B3.” [0069])
Attributes are related to robot motions such as releasing an object, holding the object, rotating the object, etc. as defined in the applicant’s specification [0030]-[0032]. A waypoint defined with a specific grasp pose includes various robot motion operations to achieve the desired grasp pose.  
wherein the output part is configured to output, to the robot controller, the fixed via point and the attribute information received by the input part. (“In some implementations, the system provides, to the robot, the object manipulation parameter(s) and/or high-level commands that are based on the object manipulation parameter(s). In those implementations, a control system of the robot transforms the object manipulation parameter(s) and/or high-level commands to corresponding low-level actions, such as control command(s) issued to actuators of the robot. For example, the robot can include a controller that translates high level commands into more specific control commands to provide to one or more actuators of the robot.” [0089])
Regarding Claim 4, Lee discloses:
wherein the input part is capable of adding a designated position designated by a user as a fixed via point. (“For example, the object manipulation parameter(s) indicated by the data generated by the input engine(s) 134 of an instance of user interface input(s) can include: a grasp pose; a placement pose; a sequence of waypoint(s) to encounter in traversing to a grasp pose; a sequence of waypoints to encounter in traversing toward a placement pose (after grasping the object);” [0054])
A waypoint must be encountered in the sequence of waypoints, therefore each waypoint created by the user interface input is a designated position and a fixed point.
Regarding Claim 5, Lee discloses:
wherein the input part is capable of adding a place position of the workpiece as a fixed via point. (“For example, the object manipulation parameter(s) can include a grasp pose and a placement pose defined based on user interface input(s)” [0093])
Regarding Claim 6, Lee discloses:
wherein the output part is configured to output, to the robot controller, a number of the fixed via points determined by the position determination processing part, a number of intermediate via points between the fixed via points when a plurality of the fixed via points are determined by the position determination processing part, coordinates of each of the fixed via points, and coordinates of each of the intermediate via points. (FIG. 2A, path defined by 289A1 has an infinite amount of intermediate points between the start and finish point, each defined in space – also see at least “FIGS. 2A and/or 2B can be provided until machine learning model(s) are trained that enable predicting of paths or waypoints that can at least selectively be automatically implemented (without requiring confirmation),” [0070])
Regarding Claim 7, Lee discloses:
wherein a fixed via point having attribute information on a holding position is allowed to be associated with special motion information that causes the robot hand to perform a special motion other than conveyance to a place position, and (“For example, the object manipulation parameter(s) indicated by the data generated by the input engine(s) 134 of an instance of user interface input(s) can include: a grasp pose; a placement pose; a sequence of waypoint(s) to encounter in traversing to a grasp pose; a sequence of waypoints to encounter in traversing toward a placement pose (after grasping the object); a full path or trajectory (i.e., a path with velocity, acceleration, jerk, and/or other parameter(s)) in traversing to and/or from a manipulation pose (e.g., a grasp pose or other manipulation pose); and/or other object manipulation parameter(s).” [0054])
Special motion is defined by the applicant as “a motion other than conveyance to a place position” [0027]. Other object manipulation parameters include motions that are not considered motions only concerning object conveyance (i.e. grasp motion, release motion, etc.)
the output part is configured to output the special motion information to the robot controller when outputting coordinates of the fixed via point associated with the special motion information. (“In some implementations, the system provides, to the robot, the object manipulation parameter(s) and/or high-level commands that are based on the object manipulation parameter(s). In those implementations, a control system of the robot transforms the object manipulation parameter(s) and/or high-level commands to corresponding low-level actions, such as control command(s) issued to actuators of the robot. For example, the robot can include a controller that translates high level commands into more specific control commands to provide to one or more actuators of the robot.” [0089])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664